Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MOVING BODY HAVING FUEL CELL

Examiner: Adam Arciero	S.N. 16/208,677	Art Unit 1727	        March 16, 2021

DETAILED ACTION
Applicant’s response filed on December 14, 2020 has been received.  Claims 1-3 are currently pending.  Claim 1 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-3 for being indefinite are withdrawn because Applicant has amended the independent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 now states “execute an intrusion suppression passage to enter the cabin” in the last two lines of claim 1.  The original disclosure does not provide support for the limitation.  The original disclosure provides support for “executing an intrusion suppression process.”  Therefore, the claims contain new matter.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yoshida et al. and Clingerman et al. on claims 1-2 are maintained.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2007/0000702 A1) in view of Clingerman et al. (US 2003/0203255 A1).
As to Claim 1, Yoshida et al. discloses a fuel cell vehicle which intrinsically comprises a vehicle body having a cabin and an opening and closing body (doors and windows) (Abstract, Fig. 17 and paragraphs [0051] and [0065]).  Yoshida et al. further 
However, Clingerman et al. teaches of a fuel cell vehicle comprising a controller that increases an air flow rate to a radiator to increase the cooling rate of the fuel cell stack (paragraph [0024]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Yoshida et al. to comprise a controller that executes a process of increasing an air flow rate to the fuel cell because Clingerman et al. teaches that you can increase the cooling rate (paragraph [0024]).  In addition, this process is the same as the claimed intrusion suppression process (c) and therefore reads of the claimed intrusion suppression process when combined with the teachings of Yoshida. 
As to Claim 2, Yoshida et al. discloses an outside air temperature sensor (paragraph [0022]).  Yoshida et al. does not execute the controller to perform an intrusion suppression process when an outside air temperature is equal to or higher than a predetermined temperature (paragraph [0088]).

The claim rejections under 35 USC 103(a) as being unpatentable over Yoshida et al., Clingerman et al. and Osborne on claim 3 is maintained.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2007/0000702 A1) in view of Clingerman et al. (US 2003/0203255 A1) as applied to claims 1-2 above and in further view of Osborne (US 6,290,594 B1).
As to Claim 3, Yoshida et al. teaches of a fuel cell vehicle that comprises a controller that receives a door open-close switch signals (paragraph [0084]).
In addition, Osborne teaches of a fuel cell vehicle comprising vehicle door sensors which detect the opening of the doors of the vehicle (col. 3, line 58 to col. 4, line 4).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Yoshida to comprise door sensors because Osborne teaches that the opening of the doors can be detected and the signals can be communicated to the controller (col. 3, line 58 to col. 4, line 4).

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
	a) It would not be obvious to combine Clingerman with Yoshida because Clingerman teaches of providing an efficient and simple control system and therefore teaches away from the complicated system of the proposed combination (claim 1).
	b) A proposed modification of a reference cannot render the prior art unsatisfactory for its intended purpose (claim 1).
	
In response to Applicant’s arguments, please consider the following comments.
a) Clingerman does not teach away from the teachings of Yoshida.  Applicant has not provided any evidence or reasoning for why or how Clingerman teaches away from Yoshida.  Applicant has not discussed how the combination or references results in a complicated system that would not be combinable with each other.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Clingerman provides proper motivation for combining with Yoshida, as discussed above in the rejections.
b)  Applicant has not provided any evidence for how the proposed modification of references would render the prior art unsatisfactory for its intended purpose.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADAM A ARCIERO/Examiner, Art Unit 1727